EXHIBIT 10.3 AMENDMENT AGREEMENT AND CONSENT OF HOLDERS OF SERIES A CONVERTIBLE PREFERRED STOCK This Amendment Agreement (the “ Agreement ”), dated as of December 11, 2013, is by and among GeoVax Labs, Inc., a Delaware corporation (the “ Company ”) and the investors signatory hereto (each, a “ Purchaser ” and collectively, the “ Purchasers ”). This document is also agreed to be a written consent of the holders of the Series A Convertible Preferred Stock (the “ Series A Stock ”), and may be treated by the Company as such for all intents and purposes. WHEREAS, pursuant to a securities purchase agreement dated March 16, 2012 among the Company and the Purchasers (the “ Purchase Agreement ”), the Purchasers were issued 2,200 shares of Series A Stock and warrants (the “ Warrants ”) to purchase an aggregate of 8,799,999 shares of Common Stock, par value $0.001 per share (the “ Common Stock ”) and in the individual amounts set forth below such Purchaser’s name on the signature pages to the Purchase Agreement; WHEREAS, the Company wishes to terminate certain anti-dilution adjustments in the event of a future financing by the Company if certain events occur; WHEREAS, the Purchasers wish to have certain anti-dilution adjustments in the event the Company undertakes a future financing for an offering price less than the current conversion price of the Series A Stock. NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the Purchasers and the Company agree as follows: article I definitions Section 1.
